Citation Nr: 1027871	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  02-15 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD) and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for PTSD.  However, since the 
Veteran was recently diagnosed with major depressive disorder, 
the Board has recharacterized the disability on appeal as a 
psychiatric disorder, including PTSD and major depressive 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam) (holding that the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he suffers from PTSD due witnessing enemy 
attacks, including rocket and mortar attacks, while stationed at 
Cam Ranh Bay in Vietnam.  However, the Board finds that 
additional evidentiary development is needed before it can 
adjudicate this claim.

In general, service connection may be established by showing that 
a current disability is the result of a disease or an injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD, however, is somewhat different in 
that it requires: [1] a current diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- IV, presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Thus, the major difference between a PTSD claim and a claim for a 
more generic psychiatric disorder is that the former requires 
credible supporting evidence that a stressor occurred.  And the 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

With respect to the Veteran's stressors, since there is no 
competent evidence that he ever engaged in combat with an enemy 
force, there must be service records or other corroborative 
evidence that substantiates or verifies his statements as to the 
occurrence of these claimed events.  See 38 C.F.R. 3.304(f)(1).  
See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d);West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

Evidence does verify the Veteran's claimed in-service stressors.  
His personnel records show that he was stationed at the Cam Ranh 
Bay Air Force Base from October 25, 1969 until at least July 16, 
1970.  Recently, the U.S. Joint Service Records Research Center 
(JSRRC) verified that the base was attacked on 25 separate 
occasions between November 14, 1969, to August 30, 1970.  Thus, 
there is credible supporting evidence that the Veteran's claimed 
in-service stressors actually occurred.  Therefore, the remaining 
issue to be determined is whether the Veteran has PTSD, or any 
other psychiatric disorder, as a result of these verified 
stressors.  
The Veteran was afforded a VA compensation examination in January 
2007.  During the interview, the Veteran reported his stressors 
of coming under enemy attack while stationed at Cam Ranh Bay.  
Following a review of the claims file and a mental status 
examination, the examiner diagnosed the Veteran' with major 
depressive disorder.  In declining to diagnose PTSD, the examiner 
cited to inadequate stressors and symptoms.  The examiner, 
however, did not have access to JSRRC's report confirming the 
Veteran's stressors of coming under enemy attack in Vietnam.  In 
addition, the examiner did not offer a opinion as to whether the 
Veteran's major depressive disorder was related to service. 

The Board finds that this VA examination is inadequate because it 
does not appear that the examiner had access to JSRRC's report 
confirming his in-service stressors.  While the Veteran failed to 
report to a VA examination scheduled for February 19, 2010, he 
later explained that he was unable to appear at that time because 
he was hospitalized.  See 38 C.F.R. § 3.655 (2009).  Therefore, 
the Veteran should be scheduled for another VA compensation 
examination to determine whether he has PTSD, or any other 
psychiatric disorder, as a result of his verified in-service 
stressors as identified in JSRRC's report.  See 38 U.S.C.A. § 
5103A(d)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine whether he suffers 
from a psychiatric disorder, including PTSD 
and major depressive disorder, as a result of 
service.  The claims file, a copy of this 
remand, and the list of the in-service 
stressors found to be corroborated by the 
JSRRC must be provided to the examiner for 
review.  The examiner must determine whether 
the Veteran has a psychiatric disorder, 
including PTSD and/or major depressive 
disorder, and, if so, whether the confirmed 
stressors of coming under enemy attack while 
stationed at Cam Ranh Bay are the cause.  The 
examiner should be instructed that only these 
verified attacks may be considered as valid 
stressors.

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each of the diagnostic criteria is or 
is not satisfied, and identify the stressors 
supporting the diagnosis.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

If a psychiatric disorder other than PTSD is 
diagnosed, the examiner should indicated 
whether it is at least as likely as not (50 
percent probability or greater) that the 
psychiatric disorder is related to service, 
to include any stressor which has been 
verified.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data within 
the claims file, the examiner should identify the 
relevant testing, specialist's opinion, or other 
information needed to provide the requested opinion, 
and development should be conducted accordingly.  

2.  Then, readjudicate the Veteran's claim 
for service connection for a psychiatric 
disorder, including PTSD and major depressive 
disorder, in light of the additional 
evidence.  If the claim is not granted to his 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


